Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law in this State at a .term of this court on July 10, 1939. A certificate of a judgment of conviction filed by the County Clerk of New York County pursuant to section 485-b of the Code of Criminal Procedure, discloses that he was convicted of the crimes of bribery and taking unlawful fees in violation of sections 378 and 1826 of the Penal Law. These crimes being felonies, respondent is no longer competent to practice law. (Judiciary Law, § 90, subd. 4; Matter of Ginsberg, 1 N Y 2d 144.) Respondent’s name stricken from roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York. Present—Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ.